Per Curiam,
The plaintiff alleged that he received a serious injury through the negligence of the defendants. The evidence presented on the trial related to questions of fact which were for the determination of the jury. The instructions which the jury received from the court in its general charge, together with its answers to the defendant’s points, were impartial and free from error. It was shown by the verdict of the jury that the plaintiff’s allegation of negligence was sustained by the evidence, and that there was no negligence on the part of the plaintiff which contributed to the injury he received. As there is, therefore, no cause for reversal of the judgment, the assignments of error are dismissed.
Judgment affirmed.